Earl Warren: Mr. Butler, you may proceed.
Richard C. Butler: Thank you, Your Honor. If we are to read the newspaper reports accurately; it appears that the Government of Arkansas has stated that he would again call out the National Guard if he felt that it became necessary to maintain law and order. The last time that he did that course under this stated purpose, he issued orders to keep the children out of the school. If that is accurate, he says he will do that again and then the President of the United States if we are further to read the news reports accurately, he said that he would call the National Guard and then federalize it in order to prevent the Court orders from being nullified or ineffective or interfered with. Now, these executives carry out their stated plans and obviously, Central High School will again have troops and if it's true that the education processes cannot effectively be carried on with troops patrolling the grounds and the buildings, then action of this Court if it affirms the Eighth Circuit Court of Appeals, will by all logic and reason seriously impair, if not, virtually destroy the full potential of a high school education for those children at that time. Now, in one of the briefs amicus curiae, this statement --
Earl Warren: They're not before us, Mr. Butler.
Richard C. Butler: All right, sir. Well, if this -- this statement which I have pondered and I'm sure it presents a problem to this Court. This statement is made that no court in history has attempted to enjoin 50 million people. Now, the author of course, I presume was not referring to Arkansas alone of course, but approximately where there are some two million people. But to that vast area which comprises some 12 states that's usually referred to the South. The area, if you please, referred to by one of the justices as he amply observed that national policy might not be the same in Little Rock, Arkansas as it is in Pittsfield, Massachusetts. The point that I get from -- form that comment that no court in history has ever attempted to enjoin 50 million people. It points up simply the School Board's position that they are not in a position to go out with their very limited facilities and -- and seek injunctions against an entire province and if -- and it -- it's emphasized in this quotation that it's in our brief, Mr. Justice Holmes, some years ago in the case of Giles versus Harris, which we quote on page 33 of our brief. The substance of it is simply this. You will recall that the case involved the registration of Negro voters in the State of Alabama and Mr. Justice Holmes made this observation. He's talking about the State not being a technical party to the sue, but he says, “And if we leave the State out of consideration, the Court has its little practical power to deal with the people of the State in abiding.” In other words, he was saying even though the State isn't a party to it, if the people of the State which actually are the State, oppose something in mass as very little in a court of equity can do to remedy that particular situation, unless it is implemented in other ways. And he goes on to say that if the conspiracy and intent exist. The name on a piece of paper will not defeat them unless we are prepared to supervise the voting in that State by officers of this Court. It seems to us that all that the plaintiff could get from equity would be an empty form. And then, he ends up by this which we have supplied emphasis to in our brief, a part from damages to the individual, relief from a great political wrong, if done, as alleged by the people of the State and the State itself must be given by them or by the legislature and the political department of the Government of the United States. He was just pointing out around the practical problems. Now, if we see the issue in this and I -- even though this is repetition, I think it bears repeating that the issue as we see it and distinguished from the issue as set out in the opinion of the Eighth Circuit Court of Appeals which we think is not the issue in this particular case. Here's why we see the issue.Can a court of equity postpone the enforcement of the plaintiff's constitutional rights if the immediate enforcements thereof will deprive many others of their constitutional rights to an education in a free public school? This Court as well as other courts dealing with this disturbing problem and in fact counsel for NAACP joins with courts in recognizing that in a situation such as faces this Court today, equities must be balanced. And as counsel has said, “The irreparable harm on the one side as against the harm on the others,” and we submit that if the equities of the school children in Little Rock are the equities that are to be good -- to be given consideration or among those -- then we submit that the scales weighed down heavily in their favor and in favor of the relief which the District Court gave to the School Board. I'd like to adopt also a statement which seems to me to be (Inaudible) from the brief which was submitted by the Honorable J.W.Fullbright, the distinguished Senator from Arkansas --
Earl Warren: Mr. Butler, I wish you wouldn't go into the briefs. If you filed amicus curiae, you can (Voice Overlap) --
Richard C. Butler: Well, this is the --
Earl Warren: -- pick any argument that you want but the briefs are not before us.
Richard C. Butler: Well, this is -- this, we adopt is part of our argument, Mr. Chief Justice.
Earl Warren: You can say anything you want, but it isn't a part of this record when you referred to it as a brief in this Court.
Richard C. Butler: Well, we have adopted this as part of our argument and it's a quotation.
Earl Warren: You can make any arguments you wish, but not -- not as coming from the brief in -- on filing in this court because it isn't there.
Richard C. Butler: This question seems to be appropriate to us. Is it not the province of equity to which this Court was committed by the second Brown decision to adopt its statement of constitutional principles to the purposes, functions and abilities of the institutions to which those principles are certainly to apply. That is the public school systems in the south and particularly in our case to Little Rock. What indeed is the purpose of entrusting equitable jurisdiction to local Federal District Courts, if it is not to permit an appraisal of what can be done to comply with the orders of this Court in the light of good faith, efforts of local School Boards? The Circuit Court of Appeals' majority seems to have been cognizant only of the violent and unlawful acts of individual citizens and groups and did not give proper way to the equitable nature of the proceeding. It seems to us that it failed to recognize that there was involve not simply the violence of individual citizens, but the conflict of two sovereignties, the State and Federal Government. This conflict poses problems which go far beyond in a quite different problem, the problems dealing with lawless mobs. They are problems which are not readily solved by federal injunctions in our opinion. One of the essential issues is the refusal of a state government to accept the validity of a federal court decision as being a law. The realities are that due to an unexpected and unprecedented development, this Court's original objective of procuring for Negro children, education on an integrated basis cannot be provided under existing circumstances, unless one subscribes to the theory that an educational process can be carried on effectively, while troops are the equivalent or in the -- on the school premises. Time is desperately needed to enable us and enable persons in authority to find an adjustment of this distressing conflict. No decision --
William O. Douglas: I understood from the findings of the District Court that the processes of -- of education in the classroom were not being interrupted here as if it was in the school grounds, the entrances and the halls.
Richard C. Butler: And the corridors.
William O. Douglas: The corridors.
Richard C. Butler: There was one bit of evidence.
William O. Douglas: We don't have any findings of a district judge that -- that you couldn't conduct a class or anything like that. Classes were going ahead and the educational process currently was --
Richard C. Butler: I think that was generally true, Mr. Justice Douglas, but there was one reference in -- in some witness, teacher's testimony and I believe Judge Lemley referred to it and that was that in patrolling the halls, there were glass doors and children in the classroom would see soldiers going up and down the corridors and that that was destructing influence and I think -- and -- and that's why I had reference to. I know that that was in the evidence and I believe that it was mentioned in -- in Judge Lemley's opinion, although I cannot be certain of that. No decision which this Court can make will assure the rights the Negro children more effectively than those decisions which are as heretofore rendered. In spite of the full force of the executive power of the federal government, even the use of Armed Forces of the United States, children did not and cannot enjoy it better, we think not even as good an opportunity for education under conditions of turmoil which result from such extreme measures. And of course, the education of all children, Negro and white suffer when such conditions exist. We believe that the argument that to accept the decision of the District Court for two and a half year delay is an abandonment of the integration decision of this Court is without merits. Such an argument takes no account of the difference between the annunciation of the constitutional doctrine and the application of that doctrine through the principals of equity. More importantly, it takes no account of the obligation of the courts to adopt their powers to the purposes for which the institution or activity are affected by this powers exist. This Court has stated that courts of equity may and frequently do go much farther, both to give or withhold relief in furtherance of the public interest than they are accustomed to go when only private rights are involved. I believe we cite a case to that effect in our brief. The processes of public education in this country offer the solution, if any is to be found whereby men of different races may learn to abide one another and in the full enjoyment of their rights. If this is agreed, then the systems of education must be respected and preserved and social experimentation in there made tolerable to their purposes. One other point that we feel that perhaps it's justified for this Court to take into consideration because after all it is the top court of equity and expects the lower courts and itself to do equity when equitable principles are involved and we simply pose this question. It can be expected that the control of local school boards will fall into the hands of radicals and fanatics. In which event, neither the processes of justice or education would be served, unless some reasonable delay is given in this case. Now, we pose that as a question and we also believe that it has merit as argument. Now, in the final analysis, this Court being a court of equity, of course it has the power to do whatever it feels, considering the entire record and all of the factors involved is the proper and right thing to do. We again plead for the opportunity to preserve our public education system and that is our primary plea. In the best judgment of the School Board, it has a chance of survival so as to give effective education to the children, only if some reasonable delay is given, whether that delay should be six months, whether it should be two weeks, whether it should be a year, whether it should be two years, it's certainly a matter of opinion and judgment. I say again that it was the earnest belief, the well-considered judgment of the School Board that it had the best chance of arriving at solutions to these distressing problems if it were given the period of time within which to work those out and which time was approved by the federal district judge in his judicial discretion. Now, we do not say that that is the only time. No one can say that that is the precise time when this can be solved. It maybe, that in this Court's judgment, six months maybe long enough. It maybe a year will be long enough. That again is a matter of equity to determine, but the case is before you on the basis of what the School Board felt was the shortest period of time or the best period of time within which these solutions could be final. We have described the situation where the School Board, a creature of the State is placed between the millstones and a conflict between the State and federal courts. We believe that we have pointed out the absurdity of the premise that the School District should keep the peace. We think that that is an incredible argument which does not deserve mush attention. It is obvious that the School Board has no police powers as such.We say again that the problem which we feel has not yet been grasped by the respondents and the Solicitor General and by the Circuit Court of Appeals, that there are two elements which must be present in this situation. First, that a plan of desegregation, that's the first plan. This Board has had that plan and this, the District formulated several years ago and tried in good faith to put into operation. Second, that a plan of adequate enforcement in a word, there has been despite pleas to the Department of Justice by school officials and by the respondents. Again, we say we're not being critical of that department, but they have not come forth until recently with the suggestion of this kind and their hands have been tied, we feel, to engage in criminal prosecutions where some were possibly indicated. Since these dual plans are required and only one is in existence at this time, the least relief that the School District should have is a stay of the plan of desegregation until the District Court is satisfied that a plan of enforcement is in operation and is efficient to ensure an adequate educational program and an educational climate during the operation of the plan of desegregation. This may take two weeks. It may take two years, but until an adequate enforcement is an actuality, the plan of desegregation will be effective only to wreak havoc upon our school system. And this Court, as a court of equity, we feel should remand the case to the District Court with instructions to tell that Court that when and if the conflict between the sovereignties is settled and when an effective plan of enforcement, so that the school system can function, is presented and appears to the District Court to have a reasonable chance of success, that until such time, the School Board should be given a postponement of its plan. And we feel that this Court as a court of equity, of course has with in its power to do that. Thank you.
Earl Warren: Mr. Marshall
Thurgood Marshall: May it please the Court. There are one or two preliminary points and then I think, the argument for respondents can be rather briefed, because I think the issues are so clear. The first one I -- I hate to start again in answering an argument, but I take the flat position that this quote, “battle between the sovereigns” was decided with the Constitution when it was adopted. That was settled some years ago. That leads into the second point which is I think it's one thing for a law politician in the State to argue or a political officer in a State to argue, that the disagreement with the Supreme Court of the United States or the doubt as to the power authority of the Supreme Court. That makes another thing for a lawyer to stand in this Court and argue that there is any doubt about it. And I think that's where we are in this case, for example, the reason to hold up this for this other lawyers. Mr. Butler said he wasn't -- he wasn't too sure what was in it. Well, here is one batch of laws passed by the legislature in Arkansas, the General Assembly, giving the Governor his authority and here's what has come about. Since Judge Lemley's order, as a result of Judge Lemley's order, this is the action we can expect to be amplified for two and a half or more years. This is S.B.No.2, Senate Bill Number 2 introduced by (Inaudible). It says, it -- it has been found and it is hereby declared by the General Assembly that a large majority of the people of this State are opposed to the possible integration of, or mixing other races in the public schools of the State, that practically all of the people of the State are opposed to the use of federal troops in aide of such integration. That the people of the State are opposed to the use of any federal power to enforce the integration of the races in the public schools, that it has now threatened that Negro children will be forcibly enrolled and permitted to attend some of the public schools of the State, formally attended only by white children. That the President of United States has indicated that federal troops maybe used to enforce the orders of the District Court restricting enrollment in attendance of Negro pupils in schools, formally attended only by white children. And that the possible operation of a public school in this State attended by both Negro and white children will inevitably result in violence in and about the schools and throughout the District, both endangering the safety of buildings and other property wise. And that the state or feeling of the great majority of people of the State is such that a forcible mix in the races in public schools will seriously impair the operation in suitable efficient schools and on and on. And that exact same section is quoted in everyone of this batch of bills which gives to the Governor the right to close the schools, take away the money, use it for private schools to give the state money to private schools, provided they have operated on the segregated basis, and other means of relief. The other batch of bills are bills that are aimed at and I hope despite references have been made to counsel on this side and not to mention who this bill is directed to. This is an Act entitled, an act to prohibit the fomenting and education and litigation that interferes with the orderly administration of public schools and institution of higher learning, and to prohibit the solicitation, receipt or donation of funds for the purpose of filing of prosecuting lawsuits to define maintenance, divide a penalty and therefore, statute closely like the one in Virginia, which a three-judge court with an opinion, exhausted opinion by Judge Soper, declared to be unconstitutional in which bills are now before this Court. If time is given, it's obvious from this that in two and a half years, the law will be so crystalized in Little Rock, I mean in Arkansas that there will be no litigation, and they're protected by making sure that there'll be no lawyers to litigate. And that is the reason that the plea is made for time, and whether or not the School Board believes as they do, time is time. I don't believe, if it please the Court, that ever before has an effort been made to get a watering down of constitutional rights without any basis and although it was brought out in questioning. As of right now, these petitioners in this case had given not the slightest idea of doing anything. And that's what gets me to the point that they say that we agree that we should balance equities. I never have agreed, as a lawyer that you can balance personal equities against constitutional rights, but even if you go into the so-called, what petitioners call equities, with all of the problems that the children went through in that school and the faculties. Democracy has stopped. There's always going to be a measure of difficulty and problems. The School Board is so worried because they get threat in telephone calls and letters. I don't believe anybody ever in public office that is worth assaulted and make a decision one way or the other that didn't get telephone calls and letters. That's a -- that's a part of service to democracy. I don't welcome it, but I -- I recognize it. But I think we have to think about these children and their parents. These Negro children went through this everyday, and their parents has stayed at home, wondering what was happening to there children, listening to the radio about the bomb threats and all of that business. I don't see how anybody under the sun could say that after those children, those families went through that for a year to tell them, “All you have done is gone. You fought for what you consider to be democracy and you lost, and you go back to the segregated school from which you came.” I just don't believe it and I don't believe you can balance those rights. So, don't question here of the right of one group of children against another. The other side constantly talks and indeed Judge Lemley taught about the injury to education. It's according to what type of education we're talking about. In our brief, I think it started around page 8. We quoted from the decision in the Brown case and the West Virginia against Barnette and the argument of the Solicitor General two weeks ago, as to what education is. Education is not the teaching of three hours. Education is teaching of the overall citizenship, to learn, to leave together with fellow citizens and above all, to learn to obey the law. Now, we talk about public education. We think from those three quotations there is clear. That's what we mean and the damage to the education in Arkansas in Little Rock and in Central High comes about to the order of Judge Lemley, which says that not only the School Board and the State came and ensured to submit to more violence and threats of more violence what did federal judiciary likewise should do so. I don't know of anymore horrible destruction of principle of citizenship and to tell young children that those of you who withdrew rather than to go to the school with Negroes, those of you who are punished last year the three -- the few that the School Board did punish. Come back, all is forgiven, you win. And therefore, I'm not worried about the Negro children at this stage. I don't believe they're in this case as such. I worry about the white children in Little Rock who are told as young people that the way to get your rights is to violate the law and defy the lawful authorities. I'm worried about their future. I don't worry about the Negro kids' future. They've been struggling with democracy long enough. They know about it. This is actually laid there. The State of Arkansas with the Governor holding these Bills, refusing to sign them and say publicly that he holds them to see what this Court is going to do. Maybe it's happened before, but I don't know of any others as where the Governor of a State has tried to hold something over this Court. And I think that this Court has to recognize that, not to consider this case as counsel for the School Board would say, as to whether or not the children in Little Rock lost some education last year. The evidence in the record is in complete conflict. They say that the -- the great feeling of having troops in the school, for the record shows that the President is responsible for sending the troops to Little Rock, but the record shows and I think it's page 269, that they were put in the school at the request of Superintendent Blossom. He's the one who put them inside of the school. The president didn't and he's now complaining about it and to show this horrible effect in the record in this case about the effect of the troops being in the school. There is also a witness who is a band director who has his band class and everything up on the fifth floor to round things up on top of the (Inaudible) so the sound goes up and disturb the -- there are no Negroes in the band class. There are not even Negroes on that floor that he said he couldn't teach, because of the effect of Negroes being down on the first floor the fact that him teaching up on the fifth floor. Well that's stretching a little in my imagination. I mean, that's moving a little too far, and I think that that's the type of testimony in this record where -- where there's just no basis for it and I would not urge this Court make this effort to balance the harm -- to one of the harm to the other. The next point I like to make is that in the Deep South today, there are three sets of School Boards. There's one set that is working along and working it out either with or without court orders and working it out on a procedural basis and ranging over periods of years, varying with each School District. In other School Boards, it says, “We just won't move at all.” And there's a third group that says, “The only way to move is over a very gradual period of years,” and in this case, we have that -- it's a gradual plan as you can find. There was no ultimate time limit on it. It would just go on and on, and it was approved by the District Court, affirmed by the Court of Appeals and not brought to this Court. We went back down to see if it worked out. And now, they say that this -- the most gradual of gradual plans can't work, then that group has joined the other group which says, “It just can't work anyhow.” And so, the Brown decision means nothing, except in the areas where the people voluntarily accepted it. And in their brief, they argue in -- in one particular place. It's on page 29 of their brief. They argue this after saying after two and one a half years. They say, “If in the nature of things, there will never be any protection. Operation should be suspended until such time as the people by processes of time are taught to respect court decisions and to be \willing on patriotic grounds to subdue the passions which now control their thinking.” If constitutional rights are to wait for that period, I submit you don't need the Constitution and you don't need this Court, if everybody was voluntarily do right, but it is interesting on this time element. These two and a half years must be measured with three different groups of students, Negro. The seven now in the record shows will be graduated at the -- within two and a half years, they'd be gone. Now, when the argument is made that rights are not being destroyed, certainly the argument cannot be made that those children's rights on through. They are out -- they are out of school. The second group, are those that are eligible under the plan to come in this year and the third group or the others in the class which we furthered down the line from the high school going down to the elementary school. And so, we took the position from the beginning of this era, that there where -- these three all fell into to one package and you couldn't strike one without striking the other. And constantly, their argument is -- is understandably aimed and only the seven children and to me, that's the most dangerous argument that can be made. It's one thing to say that we need time to put a plan into action. It's another thing to say that a plan once in action, in -- once in performance should be suspended and stopped or halted. We have argued in our brief and we've argued from the beginning of this that any application for time is based on the same principle as those who -- and as it was set out in the Brown decision that you ask for time originally. There's no difference and certainly public opposition is not sufficient. The most interesting argument I get from the State, I mean from the School Board is that two partners come in, in the case and say.” I'm not responsible from non-performance because my partner stopped me from performing.” I don't see a better difference. The State is a unit. The Fourteenth Amendment was aimed against the State, and all of this panoply of state action from the Governor on down is made against them and in that line, I have to comment on the continued resentment of the School Board at any suggestions that they seek to relieve in Hoxie or the Clinton, Tennessee relief. And they say for example that it's not their job to go into court and get an injunction. They don't have to go into court and get an injunction. All they have to do is to go in the Court and say to the Court; I suggest that your adjunction in your degree is being violated. We are prevented from -- that's all they have to do. And in Clinton, the -- the judge called in the United States Department of Justice through the Attorney General's office, but there's no action yet. They stood here this morning -- this afternoon and complained that they've been tied up in litigation in this case for three months. They could very well have been tied up three months and seen what could be done there. And indeed, Judge Lemley could have done so. But from the beginning or the end of this case, the record will show that whenever there was a move against integration at Central High School, each step, the School Board made a move to get the Negro kids out of there, each step of the way and they are still at this late date arguing the same point against public violence. And finally, if it please the Court, on the question of -- although we have respondents, the question of relief is important. In our brief, we requested that the Court reverse -- I mean affirm the Court of Appeals, and that the Court set aside Judge Lemley's order and reinstate Judge Davis' orders and Judge Miller's order. But after thinking about it, we would like with the permission of the Court to amend the -- the request of the Court that if the Court should decide to affirm the Court of Appeals for the Eighth Circuit that even to -- mandate to issue forthwith would not meet the realities of the situation because school opens on Monday, and this is a matter of the mandate issuing. And we would respectfully suggest that if the Court does decide to affirm, that the Court ruled that Judge Lemley's order be set aside and these other orders reinstated as of the entry of the judgment in this Court. We think that that would give the type of relief and on that, I understand that both sides of the counsel table are in agreement as to this Court clarifying the situation. The only question is about time and I submit that the decision, the clarification cannot be made in time given at the same time. And unless there are some -- one other point I forgot to mention, if it please the Court. On the last appearance, the Court questioned about Judge Davis' original opinions and original orders. We have with us certified copies of each of his two original orders. With the permission of the Court, I would like to deposit it in the clerk's office in case any one would desire to see them and if there are no further questions, we would submit on the ground that the one single issue in this case where the case stripped down is the issue as to whether or not a federal District Court can delay an integration plan, desegregation plan already in progress, solely because of violence and threats of violence. It's a narrow question and I believe it's the only question in this case and we therefore submit that the decision of the Court of Appeals is imminently correct that it should be affirmed or should be affirmed in such fashion as to make it clear even to the politicians in Arkansas, that Article VI of the Constitution means what it says.
Earl Warren: Mr. Butler, do you have anything in rebuttal?
Richard C. Butler: Yes, sir. There are a few points that I would like to respond to, Mr. Chief Justice, in regard of what counsel for opponents has stated. First, I would like to comment that there is not much doubt, although there maybe more than I suspect as to what lawyers as distinguished from the great mass of people think the law to be. I think that virtually, every lawyer that has studied constitutional law in any manner recognizes as the School Board recognizes as -- and his counsel for the School Board recognizes that the federal law is supreme and if you do have a conflict between the two, then of course state law or constitutions must give way. The point that we have made all along is that when you have responsible public officials, columnists and various other people in whom a populist has confidence telling them differences of opinion about it, it creates in the minds of those people some question as to what the law and not necessarily in the minds of lawyers, but in the minds of the great mass of people and in the minds of people who are I say again not basically law violators. Now, counsel has commented on the equities in the situation and of course we feel that in the Brown decision, this Court disposed of that. It recognized that there are equities in it that must be weighed, public and private rights. When the Court said, because of their proximity to local conditions and the need for further hearings, the courts which originally heard these cases can best perform this judicial appraisal. Accordingly, we believe it's appropriate to remand the cases to those courts in fashioning and effectuating the decrees. The courts will be guided by equitable principles. Traditionally, equity has been characterized by practical flexibility in shaping its remedies and by a facility for adjusting and reconciling public and private needs. These cases call for the exercise of these traditional attributes of equity power. Now, if the record is in conflict as counsel states, there was not much conflict about the evidence produced. But whatever the conflict may have been, we believe that those are issues of fact that have been resolved by the trial court without any successful attack. As a matter of fact, I didn't realize that there was any real dispute about the evidence, the basic evidence of the problems and obstacles that confronted the School Board. We repeat again just posing the question for this Court that if you in effect drive the School Board out of office than other school boards with less moderate views with considerably less determination to follow the law will be replaced thereby.
Speaker: (Inaudible)
Richard C. Butler: Sir?
Speaker: (Inaudible) resignation is in contemplation?
Richard C. Butler: No, sir. So far as I know, resignation is not in contemplation. Effective administration of the school system by the School Board is in jeopardy because the special session of the legislature of Arkansas has virtually turned that administration over to the Governor if he signs this. Now, counsel again states that the School Board should do this or that. They should ask the Court's assistance. The School Board has always every major crisis that has come up, there had been many minor ones, but every major crisis, the School Board has gone to the Court and asked for instructions and tried to get instructions from the courts. Now, it's had some practical problem there because as we pointed out, as Mr. (Inaudible) pointed out, there has not been a regularly sitting district judge there for quite some time. That has posed a -- a very practical problem. There's always been some court. I don't mean to imply that you couldn't drive 200 miles or 100 miles or 150 miles and not find a judge, but to have one right there in Little Rock when these questions and problems come up quickly. There has not been one available at times and we suggest what is to keep the NAACP, which is the organization that really sponsored the litigation before this Court which prompted this Court, urged this Court to change a doctrine of the law that had been in existence and recognized by this Court by some 58 years. What is to keep that organization from going to the federal district judge?
Hugo L. Black: What about the law that was read to us?
Richard C. Butler: Sir?
Hugo L. Black: What about the state law that was read to us you have commented on?
Richard C. Butler: No, sir, there are a whole lot of laws.
Hugo L. Black: But that's the NAACP, the law that Mr. Marshall read to us.
Richard C. Butler: That statute --
Hugo L. Black: Yes.
Richard C. Butler: Well, that -- as I recall, that was one of the acts that was not sponsored by the Governor. I think that was written by the Attorney General.
Hugo L. Black: I'm not -- because it would -- would it forbid them during what you say is needed to do?
Richard C. Butler: Mr. Justice Black, I'm -- I'm sorry, but I don't believe I followed your question, sir.
Hugo L. Black: I understood you to say that the NAACP should file a proceeding down in Arkansas. Now, I understood the statute to which Mr. Marshall referred that considerable obstacles have been thrown in the way of NAACP was referenced to litigation, is that correct?
Richard C. Butler: Yes, sir. That act that he has read does attempt to throw obstacles in the way. Now, when I speak of the --
Hugo L. Black: Why -- why is your argument then a proper one?
Richard C. Butler: Well, when I -- when I speak --
Hugo L. Black: -- make it if you didn't think it was.
Richard C. Butler: When I speak of the NAACP, I really incorporate within that group any individual litigants who claim that their rights are being -- that they're being deprived of those rights. I don't mean as an organization necessarily, I mean -- I mean the legal staff which it has that is disposal, the legal staff of the individual litigants, whether they be prompted by the organization or as individual litigants. They can go into Court. They've been in the case at the same length of time that the School Board had because they sued the School Board to start out with.
Hugo L. Black: But what's the object of this law? I --I gathered from him. I haven't seen it, but I gathered from him, it was to make it impossible for lawyers to do this.
Richard C. Butler: No, sir. I don't think the intent was to make it illegal for a lawyer representing an individual litigant to appear in Court.
Hugo L. Black: What about representing the association?
Richard C. Butler: Well, I think it was directed to restrict the activities, generally of a number of organizations probably including the NAACP.
Felix Frankfurter: What is -- what's the date of that law, Mr. Butler?
Richard C. Butler: You Honor, that was one of the acts which was passed about two weeks ago in which it has not yet been signed by the Governor. There is some -- there is more doubt in the minds of most people that he will sign that law than he will on one of the others because if -- if my information is correct, he did not sponsor that Bill through the legislation. That was not one of the six laws that he sponsored.
Felix Frankfurter: Is it?
Richard C. Butler: I think I'm correct in that.
Felix Frankfurter: You don't need to be humorous. The Governor isn't going to sign the Bills that he didn't sponsor.
Richard C. Butler: He hasn't yet. We have not been taken into his confidence as to what intends to do in the future. Now, one last thing that I didn't cover in our principal argument and that is that so far as we know and so far as within the power of this School Board, if this Court orders at any time whether it would be Monday or whether it be at midterm or whether it'd be next spring, so far as the administration of the school is concerned at the present time, not taking into consideration what laws might be signed or put into effect. We have no way of knowing that, but at least as of this time, there is no administrative obstacle of the School Board that would keep the present Negro children from being transferred from the all Negro Horace Mann School back over to Central High School. Now, it seems to me that questions asked by some of the justices at this hearing and more particularly at the previous hearing were concerned about that. Now, in making that statement, we should emphasize again that there are many things over which the School Board has no control. But as of the present time, there is no administrative obstacle of the School Board that would prohibit those children, anyone or more of them from being changed from one school to another. That is a process that is done in a limited way throughout the school year on occasions where circumstances dictate that it should be done.
Earl Warren: But I understood you last time to say that was the intention of the Board not to make such transfers, did you not?
Richard C. Butler: No, sir, I don't think I said that, Mr. Chief Justice.
William O. Douglas: I asked you this morning, counsel. You said that the Board is going to -- if we affirmed that the Board would sit on its hands and wait to see what happens.
Richard C. Butler: Well, I think it will for a few days to see whether or not the Governor signs these bills because there are some bills in there that for all practical purposes take the administration of the school system in Little Rock away from this Board. Now, if it is taken away from the Board completely, they may have no alternative. The point I'm making is and I believe -- I believe it was Your Honor that asked me that last time or perhaps Mr. Justice Clark as to whether or not school children were ever transferred from one school to another during the school year. And I wanted to emphasize that that is not an unusual thing. It's done all the time for various reasons and there is no fixed rule in the Little Rock School system that just because you are registered at the beginning of the year in one school, absolutely requires you to stay there the balance of the year. There is no such fixed term policy.
Felix Frankfurter: This -- may I ask you this question?
Richard C. Butler: Yes, sir.
Felix Frankfurter: -- (Inaudible). These bills or one of the bills on the Governor's desk now, which if signed wouldn't formally legislate this Board out of office, but do I understand you correctly to say it's provision would in effect by the terms of the statute transfer the present Board's power into some state agency?
Richard C. Butler: That -- that is my opinion of that particular Bill, yes, sir.
Felix Frankfurter: So that they defunct this while they still be normally members of the School Board or not, they'd defunct this?
Richard C. Butler: Yes, sir.
Earl Warren: Mr. Solicitor General.
J. Lee Rankin: Mr. Chief Justice, may it please the Court. The Government comes to this Court and asks to promptly affirm the Court of Appeals. Reinstate the order of Judge Davis and make the judgment or order of this Court in such form that it will be effective without the problem of mandate or other procedures upon notice to the parties, so that the action will be noticed to all interested parties at the earliest possible dates and certainly before school opens on September 15. We think that this case, as I told the Court before, involves the question of maintenance of law and order, not only in this community and the State of Arkansas, but throughout this country. The Brown decision as the Government interprets and understands is quite different from what was related to the Court by counsel for the school district. This Court said that segregation in public school system maintained by the State is unconstitutional. It thereby declared that it is a constitutional right of people not to be segregated by reason of race in the attendance of public schools. Now, a constitutional right is what we regard in this country as the most precious rights of all the legal rights we have, because it is declared in our basic document creating a union. And constitutional rights are present and perceived rights and this Court had that in mind in its consideration of the second Brown decision and what kind of relief should be granted. It was greatly disturbed and I -- I for one was also disturbed and I'm sure other counsel were about the question of whether there can be a postponement for one moment of the present and personal constitutional right. And it seemed to us and I think the Court deliberated and thought it through that the right has been declared and then it was a consideration not of how long you can postpone these rights. That argument was made to this Court in the first Brown case. It was said here time after time. “If you just leave us alone, we'll handle this problem ourselves and we'll give them equal protection under the laws, just give us time,” and the Court rejected that argument. The same argument was made at the time of the argument about relief and the Court rejected it again, but the Court said, “The principle you must consider in this matter is that this relief is to be given forthwith unless there are equitable factors which you with the burden of proof can show justify some delay of this constitutional right. But the principal is that you're entitled to the right forthwith unless there is proof that satisfies a Court that there has to be a delay,” and that delay should be for the very shortest time possible under the efforts of everyone in good faith to give to these people the rights that they have been entitled to for many years. That's the way we read the Brown decision and I think that's what this Court said in clear and unequivocal terms. Now, the desegregation of schools has gone forward in many areas of this country. It has gone ahead in the Border States, many areas without any difficulties whatever and in some of the areas of even of the deeper south. What is there in this community, Little Rock and Arkansas was different? Certainly, people with the pigment in their skin, black or white were involved in most cases, in most areas where the schools were desegregated without trouble between them. The element in this case is lawlessness. It is a community, a small number at first at least, maybe more later who decided they were going to defy the laws of this country and I say to you that that's a problem that's inherent in every little village, great city, or country areas of this United States. There isn't a single policeman that isn't going to watch this Court and what it has to say about this matter that doesn't have to deal with people everyday who don't -- who don't like the law he is trying to administer and enforce. And he has to go against that public feeling and will and do his duty. That's the responsibility of every man in this country that's fit to occupy public office. Now, there is another thing that I object to in the brief of the School Board here and in the argument and that's this idea that there are two sovereignties, one on this side, one on this side and they're equal. Let's see how they fight it out and we'll join up with the one that wins. There's nothing to that stuff and that's all it is. This country, a union was created because of the need that the states found for some kind of union that would resolve the bitter controversies that arose between the states and it was because this confederation was so unsuccessful in trying to carry on a Government for the people in this small country then that it was decided. That was a major force in the creation of this United States and that was back in 1787, a long time ago. And in the consideration of the problem, what they'd lived through for years in this unsuccessful Government that they had to deal with, they poured over the problem of what are you going to do. We want to keep these two sovereignties. We want to keep the benefit of the State and the Union. The states to carry out the function of local order, maintaining law and order and the various functions of the state government and on the other hand, the national government with all of the functions that were delegated with. But they passed the laws in a confederation. The laws were good. You look on -- you look at them on the books and you'll find many of them were excellent laws, but the states decided which ones they were going to enforce and some they did and some they didn't. And so, you had havoc and this country had great difficulty in maintaining the revolutionary war in part because of the condition of its Government and the fact that it could not get support for the laws that were passed that would not be enforced. So, in their contemplation, the founding fathers went over this matter very carefully and they finally concluded that there was only one way to handle it and that was by Article VI in the Constitution. And in that, you'll recall the supremacy between a conflict or in a conflict between the federal government and the state government is disposed of. In our basic governmental document for all time and it says this Constitution and the law is pursuant to it and the treaties made under its authority of the supreme law of the land. Now, how anybody could say there could be any doubt about it with that in our basic Constitution? It seems to me, impossible, but they didn't leave it just to that. They went on to say that it was going to be binding upon all the courts, not only the federal courts but all the state courts, all the courts of this country wherever they sit are bound by that law not withstanding any laws to the contrary. What else could they do? This was their major problem in the Government they had just had that was so unsuccessful. They decided that everyone who was an official in the legislature or the official of the Government, not only the federal government, but of also of every State in the Union should take an oath to support this Constitution. And it was done deliberately and purposefully to deal with this very problem, so that each and every one of them would feel obligated as a man regards his oath to carry out the laws of this country. And then, after that, this Constitution was not imposed upon any states or any people of this country. It was submitted to them for their vote and they have ratified it because they wanted it and they have always wanted it and they want that provision in it. So, I say to you, if the School Board has any doubt about what the law is, it can turn to the Constitution that it is under oath to support just as the members of this Court and myself. And in accordance to the manner in which they have regard integrity of their oath, they can find where they should start to find the law and I say to them, “If they can't find it for themselves, they should look first to the Constitution.” That's what the Constitution, our basic document says and then they can look to any federal laws or treaties. And then, they can look down to see if there are anything in the content, if there is anything in the constitution of the State or the state laws or their own regulations that they should enforce, but I say I think without any proper challenge that their obligations before this country in their community and before this Court is to use all the power that they have and exhaust it to try to perform that oath and first start out with trying to carry out the obligations of the Constitution of the United States as interpreted by this Court. Now, the indication in this brief -- argument is that the School Board has found out how the people of this community feel, how strong the feeling is against the desegregation of schools in accordance with the Constitution of United States. And so, their plea actually to this Court is very simple. Let us wash our hands of it. It's a difficult problem and I don't mean to minimize for a moment that it isn't difficult, but I don't think anyone in public office was trying to do the right thing. He has ever had an easy time of it. He has difficult problems, difficult decisions to make and if you respect his conscience and his honor, he tries to carry it out to the best light he can see regardless of any force or violence or mass opposition. I'm not willing to recognize that under the law, the School Board can separate itself from the State of Arkansas. It is one of the governmental instrumentalities of that State. This state action we're talking about is a state action that the Fourteenth Amendment prohibited. And when the State is acting in violation of the rights of these people under the Constitution, whether the School Board participated in it itself, whether it sort of washed its hands of it or stood aside, it is still bound by it because it's in privity with it and this Court must look through it as a legal proposition and see that this in fact is state action that occurred all the time to make it difficult for this program to be carried out in accordance with the Constitution. None of the proposals here for delay comply with any of the requirements suggested by this Court in the second Brown decision. It requests for delay and modification of the plan should be made, none of it. During the argument, if there is any doubt about it prior to that time, it was fully clarified. We want to do nothing, just nothing. We won't try to educate the people. This is an educational process. At least they could come forward and say, “We'll tell the people that this Supreme Court has spoken. That's the law of the land. It's binding. We've got to do it. The sooner we do it, the better. Let's get started at it.” They could at least come forward and say, “We would try to educate the people.” The school board tried to educate the people during these two and a half years, but that's what they should do. But they have a duty as a citizen, the highest duty of a citizen to obey the law and to support this Constitution. They could at least offer that in every court they have appeared.
Felix Frankfurter: Mr. Solicitor, am I wrong in recalling that as a matter of fact, the School Board had aide ads merging there on the population of Little Rock?
J. Lee Rankin: At one time, but I think that all of the presentation before the Court would indicate that the educational process in that regard could be worked on much greater and it could be continued at some length. Now, the real suggestion is if you give us delay, maybe, there is no assurance. That certainly is clear in this argument. Maybe, we will be able to have the complexion or the attitude in the community change. Maybe, the majority will change and at least be acquiescent to the School Board's program. But how if there is no -- nothing that is going on that if the courts themselves, acquiesced in this delay, can you expect that all of a sudden the climate is going to change and be in favor of giving these rights. I think it's an impossible suggestion. I'd like to make one statement about the phrase all deliberate speed. Some comment has been made from time to time, that that was a phrase that this Court adapted that had no particular meaning and it should be clarified as though it was coined for the occasion of the second Brown case, it was not. It is an expression that has been known to the English Chancery law for many, many years. It is the newest by this Court in several decisions. First time that I ran across, it's being used and I may not have found the first one. It was by Mr. Justice Holmes in 222 U.S.in Virginia against West Virginia. It includes both the elements of acting deliberately and with speed and I think it was carefully chosen because of the problems that the Court recognized their work in this kind of a situation. There had to be a deliberate, careful exclusion and inclusion in each case in order to satisfy the requirements of getting this constitutional right into being as rapidly as possible throughout this country and preserve the public school system which was the objective of this Court. And in conclusion, let me say that on this Supreme Court building has carved the inscription “equal justice under law”. All Americans take pride in this controlling principle of our Government. It is there as a reminder of a great objective of this Court in all of its decisions. Now, in the gravity of this new challenge to constitutional rights, I respectfully suggest that each time that it becomes an issue, the Court must say in a manner that cannot be misunderstood throughout the length and breathe of this land, there can be no equality of justice for our people if the law steps aside even for a moment at the command of force and violence.
Earl Warren: Mr. Marshall, do you have any response to Mr. Solicitor General?
Thurgood Marshall: I have no response, Your Honor.
Earl Warren: Mr. Butler.
Richard C. Butler: Mr. Chief Justice, members of the Court. Mr. Rankin has told the Court what he thinks the Court has said. I'll try to limit my remarks by merely reading excerpts from the decisions. In solving it down, it's simply that equitable principles should apply and that the local District Court should apply those flexible equity principles. The Honorable Solicitor General says that only in cases where there is proof to show a cause for delay should delays be granted. We submit, Your Honors that this record is replete with reasons for delay and we rest our case on those reasons I set forth in Judge Lemley's decision. He further comments that there are places in the Deep South where integration has worked successfully. What to me is the Deep South, I'm not aware of any places where such a process is successfully being carried on and I don't want to labor the point, but he does raise an interesting comment, it seems to me and that is -- will this Court forthwith virtually destroy the School Board and has tried to do its duty when places throughout what I call the Deep South at least have made no apparent effort even to formulate a plan. I don't know that that's a proper argument in this case, but the Solicitor General has posed a question and I think it is a question that this Court must deal with. Now, the Honorable Solicitor --
William O. Douglas: In saying that -- putting a case in terms of us destroying the School Board, I don't understand that.
Richard C. Butler: Well, perhaps my words were not chosen well, Mr. Justice Douglas. It's -- it's a conflict that it is probably destroying as I see it. Now --
William O. Douglas: If the School Board --
Richard C. Butler: -- I think the -- in all candor, I think that the -- that the problem grew up by a change of the law of this Court. Now, that's my very candid opinion about it. I think all of this conflict would not have resulted, except for the Brown decision. At least there wouldn't have been the (Inaudible) about it. Now, we're not arguing that point and we are respectfully tried to stay off of it, but that is my candid opinion. Now, as to -- and -- and I hope I will not be taken as appearing fictitious because I don't intend to be. But the Honorable Solicitor General has says that there is nothing to discuss, the way he puts it about there being a conflict between two sovereignties. Well now, the School Board has been under the impression that there has been such a conflict, the result of which caused troops to be within the area under one commander and a day or two later, under another. Now, if that isn't a conflict between the federal government and the state sovereign, I'm not aware of what could be. The Honorable Solicitor General refers to the Court provisions that the federal law is supreme and of course as I said before, all lawyers recognize that, but one of the basic problems, there are some students of the Constitution who have read other provisions such as the one that says that, “Rights not specifically delegated to the federal government shall be reserved to the states or to the people.” Now, a good many people, not only in the South have been reading that provision of the federal constitution and have gotten alarm about the disregard of it. Now, he says also that the School Board should use all of the powers if they have to --
Earl Warren: I understood you though that is not the position of your Board.
Richard C. Butler: No, sir.
Earl Warren: Why are (Voice Overlap) --
Richard C. Butler: Only because the Solicitor General raised the question, Mr. Chief Justice. He says that the School Board should use all of the power they have to the outmost and I take it that his argument is implicit or carries implicitly in it that he expects them to go over the brink of the chasm into destruction, or as the in case of (Inaudible), that the law must be held -- upheld even to the destruction of the Republic. Now, the School Board cannot separate itself. It's true, as pointed out by the Honorable Solicitor General, but the prospect of this Board is if the State will separate it from its function and that's what one of their problems that we have involved in this. Now, the School Board, according to the Solicitor General, should try to educate the people. I'm not sure that this record will show it. I believe it will in Judge Lemyley's opinion, but the fact is and it's undisputed that the Superintendent of Schools and other members of the School Board or -- or members of the School Board, he is not actually a member, went through the community of Little Rock for at least a solid year after the first Brown decision. I think I'm correct in saying that in over a period of at least two years, he and others explained the plan, explained to the people of the area that in their -- that this had to be done in some form and if this was a plan that the School Board had felt was workable. Now, that was done and it was done to the very best ability of that School Superintendent and that School Board. If my memory serves me correctly, Mr. Blossom appeared some 250 times over a period of time in various groups, both in his office and in the public forum, trying to educate the people of that area as to the distressing problem and the probable solutions of it. And he and the School Board felt that they had at least the acquiescence of the people of that community. That obviously turned out to be an error in judgment.
Charles E. Whittaker: (Inaudible)
Richard C. Butler: Yes, sir, approximately there, Mr. Justice Whittaker.
Charles E. Whittaker: (Inaudible)
Richard C. Butler: That was the day of the beginning. I would not say that that action by the Governor was actually the first or the very beginning of obvious determined opposition to this plan. That was smouldering and came out during the summer of 1957 and I would say culminated in the action of the Government. Now, there are a lot of people that have different opinions about what caused what, what's the cause and what's the result. The actual sequence of events was that there were some outspoken opposition. There was outspoken opposition by various people during the summer of 1957 and at the beginning of the school year or thereabouts in September of 1957 the Governor did call out the troops. Thank you very much.
Earl Warren: Mr. Butler, I would again thank you and your School Board and Mr. Marshall for facilitating this argument and you, Mr. Solicitor General and all of you for the frank and thorough manner in which you have discussed the issues. The Court will now stand in -- in recess until the further order of the Court.